Case 1:17-cv-10161-JGK-KNF Document 103 Filed 10/27/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JIANHULI HU, ET AL.,
17-cv-10161 (JGK)
Plaintiffs,
ORDER

 

- against -
226 WILD GINGER, INC., ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

This Court found that the plaintiffs were entitled to a
default judgment against the defendants based on their claims for
violations of the Fair Labor Standards Act and the New York Labor
Law. The Court referred the matter to Magistrate Judge Fox for an
inquest on damages. Magistrate Judge Fox issued a thorough and
detailed Report and Recommendation on October 7, 2020, recounting
the history of this case and recommending that Judgment be entered
in favor of the plaintiffs and against the defendants in the
amounts described in the Report and Recommendation, including an
award of attorney’s fees and costs. No Objections were filed and
the time for filing Objections has now passed. In any event, the
Court finds that the Report and Recommendation are well-reasoned
and should be adopted. Therefore, the Report and Recommendation
are adopted.

The Clerk is directed to enter Judgment in favor of the

plaintiffs and against the defendants in the amounts detailed in

 
Case 1:17-cv-10161-JGK-KNF Document 103 Filed 10/27/20 Page 2 of 2

the Report and Recommendation. The Clerk is also directed to
close this case and to close all pending motions.’
SO ORDERED.

Dated: New York, New York
October 27, 2020

ay, olleber

-“John’ G. Koeltl
tinited States District Judge

 

 
